*578On Petition foe a Rei-eeaking.
Elliott, J.
It is insisted by counsel- that we were in error in affirming that all of the questions arising on the. special finding, excepting one, were decided on the former-appeal, but we find on re-examining the case that it is the-counsel who are in error. On the former appeal it was decided that the appellee was entitled to recover premiums paid for insurance, attorney’s fees and money expended for repairs. Of the last item the court said: “A mortgagee in possession is chargeable with the rental value of the property, and on a redemption of his mortgage he is entitled to be reimbursed for all necessary rejiairs made on the mortgaged premises. See Jones on Mortg., section 1129, and the numerous authorities there cited.” Hosford v. Johnson, 74 Ind. 479. This must be deemed the law of this case, whether it is to be regarded as authority in other cases or not, for the questions referred to were all directly before the court and were adjudicated, so that the decision there made becomes the law of the case. We did not in our former-opinion attempt to lay down any general rule as to the right of a mortgagee to reimbursement for repairs, nor do we do so now, but we simply act upon the elementary rule that a decision on appeal rules the particular case throughout all its stages.
The right of the appellee to recover money paid for the-services of a watchman to protect the property from destruction by fire was not decided on the former appeal, but we think the authorities cited in our former opinion clearly sustain that right.
The decision on the former appeal declared that the mortgage bound the mortgagors to pay insurance premiums, and that the junior mortgagees could not redeem without doing what the mortgagors had covenanted to do. This necessarily determined the right of the senior mortgagee to require the payment of those premiums by the appellants. *579when they sought to redeem, for they are asking to redeem from the mortgage and not from the sale. The law of the case is made for us by that decision, and even if we now regarded it as erroneous, we should be bound to follow it; but on this point, at least, we think it clearly right. It is very clear that a junior mortgagee has a right to redeem only by doing what the senior mortgage bound the mortgagor to do, since to hold otherwise would give the junior mortgagee a better right than the party through whom he derives his title.
It may not be out of place, although it may not be necessary, to suggest that here the appellee is a mortgagee in possession; while in Cutterlin v. Armstrong, 101 Ind. 258, the party in possession was there as-owner. What the party in possession in that case did, both in receiving rents and making repairs, was as owner; while here the appellee’s title had not ripened into that of ownership. State, ex rel., v. Sherill, 34 Ind. 57; Davis v. Langsdale, 41 Ind. 399; Felton v. Smith, 84 Ind. 485, see p. 487; Bodine v. Moore, 18 N. Y. 347.
Petition overruled.
Filed June 30, 1887.